--------------------------------------------------------------------------------

Exhibit 10.7
 
GOLD BAG, INC.


2011 STOCK & STOCK OPTION COMPENSATION PLAN


1.           PURPOSE OF PLAN


1.1           This 2011 STOCK & STOCK OPTION COMPENSATION PLAN (the “Plan”) of
Gold Bag, Inc., a Nevada corporation, (the “Company”) for employees, directors
and other persons associated with the Company, is intended to advance the best
interests of the Company by providing those persons who have a substantial
responsibility for its management and growth with additional incentive and by
increasing their proprietary interest in the success of the Company, thereby
encouraging them to maintain their relationships with the Company.  Further, the
availability and offering of stock options and common stock under the Plan
supports and increases the Company's ability to attract and retain individuals
of exceptional talent upon whom, in large measure, the sustained progress,
growth and profitability of the Company depends.


2.           DEFINITIONS


2.1           For Plan purposes, except where the context might clearly indicate
otherwise, the following terms shall have the meanings set forth below:


“Board” shall mean the Board of Directors of the Company.


“Committee” shall mean the Compensation Committee, or such other committee
appointed by the Board, which shall be designated by the Board to administer the
Plan, or the Board if no committees have been established.  The Committee shall
be composed of three or more persons as from time to time are appointed to serve
by the Board.  Each member of the Committee, while serving as such, shall be a
disinterested person with the meaning of Rule 16b-3 promulgated under the
Securities Exchange Act of 1934.


“Common Shares” shall mean the Company's Common Shares, $.001 par value per
share, or, in the event that the outstanding Common Shares are hereafter changed
into or exchanged for different shares of securities of the Company, such other
shares or securities.


“Company” shall mean Gold Bag, Inc., a Nevada corporation, and any parent or
subsidiary corporation, as such terms are defined in Sections 425(e) and 425(f),
respectively, of the Code.


“Fair Market Value” shall mean, with respect to the date a given stock option is
granted or exercised, the average of the highest and lowest reported sales
prices of the Common Shares, as reported by such responsible reporting service
as the Committee may select, or if there were not transactions in the Common
Shares on such day, then the last preceding day on which transactions took
place.  The above withstanding, the Committee may determine the Fair Market
Value in such other manner as it may deem more equitable for Plan purposes or as
is required by applicable laws or regulations.


 
1

--------------------------------------------------------------------------------

 
“Optionee” shall mean an employee of the company who has been granted one or
more Stock Options under the Plan.


“Common Stock” shall mean shares of common stock which are issued by the Company
pursuant to Section 5, below.


“Common Stockholder” means the employee of, consultant to, or director of the
Company or other person to whom shares of Common Stock are issued pursuant to
this Plan.


“Common Stock Agreement” means an agreement executed by a Common Stockholder and
the Company as contemplated by Section 5, below, which imposes on the shares of
Common Stock held by the Common Stockholder such restrictions as the Board or
Committee deem appropriate.


“Stock Option” shall mean a stock option granted pursuant to the terms of the
Plan.


“Stock Option Agreement” shall mean the agreement between the Company and the
Optionee under which the Optionee may purchase Common Shares hereunder.


3.           ADMINISTRATION OF THE PLAN


3.1           The Committee or the Board shall administer the Plan and
accordingly, it shall have full power to grant Stock Options and Common Stock,
construe and interpret the Plan, establish rules and regulations and perform all
other acts, including the delegation of administrative responsibilities, it
believes reasonable and proper.


3.2           The determination of those eligible to receive Stock Options and
Common Stock, and the amount, type and timing of each grant and the terms and
conditions of the respective stock option agreements and Common stock agreements
shall rest in the sole discretion of the Committee, subject to the provisions of
the Plan.


3.3           The Committee may cancel any Stock Options awarded under the Plan
if an Optionee conducts himself in a manner which the Committee determines to be
inimical to the best interest of the Company, as set forth more fully in
paragraph 8 of Article 11 of the Plan.


3.4           The Board, or the Committee, may correct any defect, supply any
omission or reconcile any inconsistency in the Plan, or in any granted Stock
Option, in the manner and to the extent it shall deem necessary to carry it into
effect.


3.5           Any decision made, or action taken, by the Committee or the Board
arising out of or in connection with the interpretation and administration of
the Plan shall be final and conclusive.


3.6           Meetings of the Committee shall be held at such times and places
as shall be determined by the Committee.  A majority of the members of the
Committee shall constitute a quorum for the transaction of business, and the
vote of a majority of those members present at any meeting shall decide any
question brought before that meeting.  In addition, the Committee may take any
action otherwise proper under the Plan by the affirmative vote, taken without a
meeting, of a majority of its members.


 
2

--------------------------------------------------------------------------------

 
  3.7           No member of the Committee shall be liable for any act or
omission of any other member of the Committee or for any act or omission on his
own part, including, but not limited to, the exercise of any power or discretion
given to him under the Plan, except those resulting from his own gross
negligence or willful misconduct.


  3.8           The Company, through its management, shall supply full and
timely information to the Committee on all matters relating to the eligibility
of Optionees, their duties and performance, and current information on any
Optionee's death, retirement, disability or other termination of association
with the Company, and such other pertinent information as the Committee may
require.  The Company shall furnish the Committee with such clerical and other
assistance as is necessary in the performance of its duties hereunder.


4.             SHARES SUBJECT TO THE PLAN


  4.1           The total number of shares of the Company available for grants
of Stock Options and Common Stock under the Plan shall be Ten Million
(10,000,000) Common Shares, subject to adjustment in accordance with Article 7
of the Plan, which shares may be either authorized but unissued or reacquired
Common Shares of the Company.


  4.2           If a Stock Option or portion thereof shall expire or terminate
for any reason without having been exercised in full, the unpurchased shares
covered by such Stock Option shall be available for future grants of Stock
Options.


5.             AWARD OF COMMON STOCK
 
5.1           The Board or Committee from time to time, in its absolute
discretion, may (a) award Common Stock to employees of, consultants to, and
directors of the Company, and such other persons as the Board or Committee may
select, and (b) permit Holders of Options to exercise such Options prior to full
vesting therein and hold the Common Shares issued upon exercise of the Option as
Common Stock.  In either such event, the owner of such Common Stock shall hold
such stock subject to such vesting schedule as the Board or Committee may impose
or such vesting schedule to which the Option was subject, as determined in the
discretion of the Board or Committee.


5.2           Common Stock shall be issued only pursuant to a Common Stock
Agreement, which shall be executed by the Common Stockholder and the Company and
which shall contain such terms and conditions as the Board or Committee shall
determine consistent with this Plan, including such restrictions on transfer as
are imposed by the Common Stock Agreement.


5.3           Upon delivery of the shares of Common Stock to the Common
Stockholder, below, the Common Stockholder shall have, unless otherwise provided
by the Board or Committee, all the rights of a stockholder with respect to said
shares, subject to the restrictions in the Common Stock Agreement, including the
right to receive all dividends and other distributions paid or made with respect
to the Common Stock.


 
3

--------------------------------------------------------------------------------

 
5.4.           Notwithstanding anything in this Plan or any Common Stock
Agreement to the contrary, no Common Stockholders may sell or otherwise
transfer, whether or not for value, any of the Common Stock prior to the date on
which the Common Stockholder is vested therein.


5.5           All shares of Common Stock issued under this Plan (including any
shares of Common Stock and other securities issued with respect to the shares of
Common Stock as a result of stock dividends, stock splits or similar changes in
the capital structure of the Company) shall be subject to such restrictions as
the Board or Committee shall provide, which restrictions may include, without
limitation, restrictions concerning voting rights, transferability of the Common
Stock and restrictions based on duration of employment with the Company, Company
performance and individual performance; provided that the Board or Committee
may, on such terms and conditions as it may determine to be appropriate, remove
any or all of such restric­tions.  Common Stock may not be sold or encumbered
until all applicable restrictions have terminated or expire.  The restrictions,
if any, imposed by the Board or Committee or the Board under this Section 5 need
not be identical for all Common Stock and the imposition of any restrictions
with respect to any Common Stock shall not require the imposition of the same or
any other restrictions with respect to any other Common Stock.


5.6           Each Common Stock Agreement shall provide that the Company shall
have the right to repurchase from the Common Stockholder the unvested Common
Stock upon a termination of employment, termination of directorship or
termination of a consultancy arrangement, as applicable, at a cash price per
share equal to the purchase price paid by the Common Stockholder for such Common
Stock.


5.7           In the discretion of the Board or Committee, the Common Stock
Agreement may provide that the Company shall have the a right of first refusal
with respect to the Common Stock and a right to repurchase the vested Common
Stock upon a termination of the Common Stockholder's employment with the
Company, the termination of the Common Stockholder's consulting arrangement with
the Company, the termination of the Common Stockholder's service on the
Company's Board, or such other events as the Board or Committee may deem
appropriate.


5.8           The Board or Committee shall cause a legend or legends to be
placed on certificates representing shares of Common Stock that are subject to
restrictions under Common Stock Agreements, which legend or legends shall make
appropriate reference to the applicable restrictions.


6.             STOCK OPTION TERMS AND CONDITIONS


  6.1           Consistent with the Plan's purpose, Stock Options may be granted
to non-employee directors of the Company or other persons who are performing or
who have been engaged to perform services of special importance to the
management, operation or development of the Company.


 
4

--------------------------------------------------------------------------------

 
6.2           All Stock Options granted under the Plan shall be evidenced by
agreements which shall be subject to applicable provisions of the Plan, and such
other provisions as the Committee may adopt, including the provisions set forth
in paragraphs 2 through 11 of this Section 6.


6.3           All Stock Options granted hereunder must be granted within ten
years from the earlier of the date of this Plan is adopted or approved by the
Company's shareholders.


6.4           No Stock Option granted to any employee or 10% Shareholder shall
be exercisable after the expiration of ten years from the date such Stock Option
is granted.  The Committee, in its discretion, may provide that an Option shall
be exercisable during such ten year period or during any lesser period of time.


The Committee may establish installment exercise terms for a Stock Option such
that the Stock Option becomes fully exercisable in a series of cumulating
portions.  If an Optionee shall not, in any given installment period, purchase
all the Common Shares which such Optionee is entitled to purchase within such
installment period, such Optionee's right to purchase any Common Shares not
purchased in such installment period shall continue until the expiration or
sooner termination of such Stock Option.  The Committee may also accelerate the
exercise of any Stock Option.  However, no Stock Option, or any portion thereof,
may be exercisable until thirty (30) days following date of grant (“30-Day
Holding Period.”).


6.5           A Stock Option, or portion thereof, shall be exercised by delivery
of (i) a written notice of exercise of the Company specifying the number of
common shares to be purchased, and (ii)  payment of the full price of such
Common Shares, as fully set forth in paragraph 6 of this Section 6.


No Stock Option or installment thereof shall be exercisable except with respect
to whole shares, and fractional share interests shall be disregarded.  Not less
than 100 Common Shares may be purchased at one time unless the number purchased
is the total number at the time available for purchase under the Stock
Option.  Until the Common Shares represented by an exercised Stock Option are
issued to an Optionee, he shall have none of the rights of a shareholder.


6.6           The exercise price of a Stock Option, or portion thereof, may be
paid:


A.           In United States dollars, in cash or by cashier's check, certified
check, bank draft or money order, payable to the order of the Company in an
amount equal to the option price;  or


B.           At the discretion of the Committee, through the delivery of fully
paid and nonassessable Common Shares, with an aggregate Fair Market Value on the
date the Stock Option is exercised equal to the option price, provided such
tendered Shares have been owned by the Optionee for at least one year prior to
such exercise;  or


C.           By a combination of both A and B above.


 
5

--------------------------------------------------------------------------------

 
The Committee shall determine acceptable methods for tendering Common Shares as
payment upon exercise of a Stock Option and may impose such limitations and
prohibitions on the use of Common Shares to exercise an Stock Option as it deems
appropriate.


6.7           With the Optionee's consent, the Committee may cancel any Stock
Option issued under this Plan and issue a new Stock Option to such Optionee.


6.8           Except by will or the laws of descent and distribution, no right
or interest in any Stock Option granted under the Plan shall be assignable or
transferable, and no right or interest of any Optionee shall be liable for, or
subject to, any lien, obligation or liability of the Optionee.  Stock Options
shall be exercisable during the Optionee's lifetime only by the Optionee or the
duly appointed legal representative of an incompetent Optionee.


6.9           If the Optionee shall die while associated with the Company or
within three months after termination of such association, the personal
representative or administrator of the Optionee's estate or the person(s) to
whom an Stock Option granted hereunder shall have been validly transferred by
such personal representative or administrator pursuant to the Optionee's will or
the laws of descent and distribution, shall have the right to exercise the Stock
Option for one year after the date of the Optionee's death, to the extent
(i)  such Stock Option was exercisable on the date of such termination of
employment by death, and (ii) such Stock Option was not exercised, and
(iii)  the exercise period may not be extended beyond the expiration of the term
of the Option.


No transfer of a Stock Option by the will of an Optionee or by the laws of
descent and distribution shall be effective to bind the Company unless the
Company shall have been furnished with written notice thereof and an
authenticated copy of the will and/or such other evidence as the Committee may
deem necessary to establish the validity of the transfer and the acceptance by
the transferee or transferee of the terms and conditions by such Stock Option.


In the event of death following termination of the Optionee's association with
the Company while any portion of an Stock Option remains exercisable, the
Committee, in its discretion, may provide for an extension of the exercise
period of up to one year after the Optionee's death but not beyond the
expiration of the term of the Stock Option.


6.10           Any Optionee who disposes of Common Shares acquired on the
exercise of a Stock Option by sale or exchange either (i) within two years after
the date of the grant of the Stock Option under which the stock was acquired, or
(ii) within one year after the acquisition of such Shares, shall notify the
Company of such disposition and of the amount realized upon such
disposition.  The transfer of Common Shares may also be Common by applicable
provisions of the Securities Act of 1933, as amended.


7.           ADJUSTMENTS OR CHANGES IN CAPITALIZATION


7.1           In the event that the outstanding Common Shares of the Company are
hereafter changed into or exchanged for a different number or kind of shares or
other securities of the Company by reason of merger, consolidation, other
reorganization, recapitalization, reclassification, combination of shares, stock
split-up or stock dividend:


 
6

--------------------------------------------------------------------------------

 
A.           Prompt, proportionate, equitable, lawful and adequate adjustment
shall be made of the aggregate number and kind of shares subject to Stock
Options which may be granted under the Plan, such that the Optionee shall have
the right to purchase such Common Shares as may be issued in exchange for the
Common Shares purchasable on exercise of the Stock Option had such merger,
consolidation, other reorganization, recapitalization, reclassification,
combination of shares, stock split-up or stock dividend not taken place;


B.           Rights under unexercised Stock Options or portions thereof granted
prior to any such change, both as to the number or kind of shares and the
exercise price per share, shall be adjusted appropriately, provided that such
adjustments shall be made without change in the total exercise price applicable
to the unexercised portion of such Stock Option's but by an adjustment in the
price for each share covered by such Stock Option's; or


C.           Upon any dissolution or liquidation of the Company or any merger or
combination in which the Company is not a surviving corporation, each
outstanding Stock Option granted hereunder shall terminate, but the Optionee
shall have the right, immediately prior to such dissolution, liquidation, merger
or combination, to exercise his Stock Option in whole or in part, to the extent
that it shall not have been exercised, without regard to any installment
exercise provisions in such Stock Option.


7.2           The foregoing adjustments and the manner of application of the
foregoing provisions shall be determined solely by the Committee, whose
determination as to what adjustments shall be made and the extent thereof, shall
be final, binding and conclusive.  No fractional Shares shall be issued under
the Plan on account of any such adjustments.


8.           MERGER, CONSOLIDATION OR TENDER OFFER


8.1           If the Company shall be a party to a binding agreement to any
merger, consolidation or reorganization or sale of substantially all the assets
of the Company, each outstanding Stock Option shall pertain and apply to the
securities and/or property which a shareholder of the number of Common Shares of
the Company subject to the Stock Option would be entitled to receive pursuant to
such merger, consolidation or reorganization or sale of assets.


8.2           In the event that:


A.           Any person other than the Company shall acquire more than 20% of
the Common Shares of the Company through a tender offer, exchange offer or
otherwise;


B.           A change in the “control” of the Company occurs, as such term is
defined in Rule 405 under the Securities Act of 1933;


C.           There shall be a sale of all or substantially all of the assets of
the Company; any then outstanding Stock Option held by an Optionee, who is
deemed by the Committee to be a statutory officer (“Insider”) for purposes of
Section 16 of the Securities Exchange Act of 1934 shall be entitled to receive,
subject to any action by the Committee revoking such an entitlement as provided
for below, in lieu of exercise of such Stock Option, to the extent that it is
then exercisable, a cash payment in an amount equal to the difference between
the aggregate exercise price of such Stock Option, or portion thereof, and,
(i)  in the event of an offer or similar event, the final offer price per share
paid for Common Shares, or such lower price as the Committee may determine to
conform an option to preserve its Stock Option status, times the number of
Common Shares covered by the Stock Option or portion thereof, or (ii)  in the
case of an event covered by B or C above, the aggregate Fair Market Value of the
Common Shares covered by the Stock Option, as determined by the Committee at
such time.


 
7

--------------------------------------------------------------------------------

 
8.3           Any payment which the Company is required to make pursuant to
paragraph 8.2 of this Section 8 shall be made within 15 business days, following
the event which results in the Optionee's right to such payment.  In the event
of a tender offer in which fewer than all the shares which are validly tendered
in compliance with such offer are purchased or exchanged, then only that portion
of the shares covered by an Stock Option as results from multiplying such shares
by a fraction, the numerator of which is the number of Common Shares acquired
pursuant to the offer and the denominator of which is the number of Common
Shares tendered in compliance with such offer shall be used to determine the
payment thereupon.  To the extent that all or any portion of a Stock Option
shall be affected by this provision, all or such portion of the Stock Option
shall be terminated.


8.4           Notwithstanding paragraphs 8.1 and 8.3 of this Section 8, the
Committee may, by unanimous vote and resolution, unilaterally revoke the
benefits of the above provisions; provided, however, that such vote is taken no
later than ten business days following public announcement of the intent of an
offer or the change of control, whichever occurs earlier.


9.           AMENDMENT AND TERMINATION OF PLAN


9.1           The Board may at any time, and from time to time, suspend or
terminate the Plan in whole or in part or amend it from time to time in such
respects as the Board may deem appropriate and in the best interest of the
Company.


9.2           No amendment, suspension, or termination of this Plan shall,
without the Optionee's consent, alter or impair any of the rights or obligations
under any Stock Option theretofore granted to him under the Plan.


9.3           The Board may amend the Plan, subject to the limitations cited
above, in such manner as it deems necessary to permit the granting of Stock
Options meeting the requirements of future amendments or issued regulations, if
any, to the Code.


9.4           No Stock Option may be granted during any suspension of the Plan
or after termination of the Plan.


10.          GOVERNMENT AND OTHER REGULATIONS


10.1           The obligation of the Company to issue, transfer and deliver
Common Shares for Stock Options exercised under the Plan shall be subject to all
applicable laws, regulations, rules, orders and approval which shall then be in
effect and required by the relevant stock exchanges on which the Common Shares
are traded and by government entities as set forth below or as the Committee in
its sole discretion shall deem necessary or advisable.  Specifically, in
connection with the Securities Act of 1933, as amended, upon exercise of any
Stock Option, the Company shall not be required to issue Common Shares unless
the Committee has received evidence satisfactory to it to the effect that the
Optionee will not transfer such shares except pursuant to a registration
statement in effect under such Act or unless an opinion of counsel satisfactory
to the Company has been received by the Company to the effect that such
registration is not required.  Any determination in this connection by the
Committee shall be final, binding and conclusive.  The Company may, but shall in
no event be obligated to, take any other affirmative action in order to cause
the exercise of a Stock Option or the issuance of Common Shares pursuant thereto
to comply with any law or regulation of any government authority.


 
8

--------------------------------------------------------------------------------

 
11.          MISCELLANEOUS PROVISIONS


11.1           No person shall have any claim or right to be granted a Stock
Option or Common Stock under the Plan, and the grant of an Stock Option or
Common Stock under the Plan shall not be construed as giving an Optionee or
Common Stockholder the right to be retained by the Company.  Furthermore, the
Company expressly reserves the right at any time to terminate its relationship
with an Optionee with or without cause, free from any liability, or any claim
under the Plan, except as provided herein, in an option agreement, or in any
agreement between the Company and the Optionee.


11.2           Any expenses of administering this Plan shall be borne by the
Company.


11.3           The payment received from Optionee from the exercise of Stock
Options under the Plan shall be used for the general corporate purposes of the
Company.


11.4           The place of administration of the Plan shall be in the State of
Nevada, and the validity, construction, interpretation, administration and
effect of the Plan and of its rules and regulations, and rights relating to the
Plan, shall be determined solely in accordance with the laws of the State of
Nevada.


11.5           Without amending the Plan, grants may be made to persons who are
foreign nationals or employed outside the United States, or both, on such terms
and conditions, consistent with the Plan's purpose, different from those
specified in the Plan as may, in the judgment of the Committee, be necessary or
desirable to create equitable opportunities given differences in tax laws in
other countries.


11.6           In addition to such other rights of indemnification as they may
have as members of the Board or the Committee, the members of the Committee
shall be indemnified by the Company against all costs and expenses reasonably
incurred by them in connection with any action, suit or proceeding to which they
or any of them may be party by reason of any action taken or failure to act
under or in connection with the Plan or any Stock Option granted thereunder, and
against all amounts paid by them in settlement thereof (provided such settlement
is approved by independent legal counsel selected by the Company) or paid by
them in satisfaction of a judgment in any such action, suit or proceeding,
except a judgment based upon a finding of bad faith;  provided that upon the
institution of any such action, suit or proceeding a Committee member shall, in
writing, give the Company notice thereof and an opportunity, at its own expense,
to handle and defend the same, with counsel acceptable to the Optionee,  before
such Committee member undertakes to handle and defend it on his own behalf.


 
9

--------------------------------------------------------------------------------

 
11.7           Stock Options may be granted under this Plan from time to time,
in substitution for Stock Options held by employees of other corporations who
are about to become employees of the Company as the result of a merger or
consolidation of the employing corporation with the Company or the acquisition
by the Company of the assets of the employing corporation or the acquisition by
the Company of stock of the employing corporation as a result of which it
becomes a subsidiary of the Company.  The terms and conditions of such
substitute Stock Options so granted may vary from the terms and conditions set
forth in this Plan to such extent as the Board of Directors of the Company at
the time of grant may deem appropriate to conform, in whole or in part, to the
provisions of the Stock Options in substitution for which they are granted, but
no such variations shall be such as to affect the status of any such substitute
Stock Options as a Stock Option under Section 422A of the Code.


11.8           Notwithstanding anything to the contrary in the Plan, if the
Committee finds by a majority vote, after full consideration of the facts
presented on behalf of both the Company and the Optionee, that the Optionee has
been engaged in fraud, embezzlement, theft, insider trading in the Company's
stock, commission of a felony or proven dishonesty in the course of his
association with the Company or any subsidiary corporation which damaged the
Company or any subsidiary corporation, or for disclosing trade secrets of the
Company or any subsidiary corporation, the Optionee shall forfeit all
unexercised Stock Options and all exercised Stock Option's under which the
Company has not yet delivered the certificates and which have been earlier
granted to the Optionee by the Committee.  The decision of the Committee as to
the cause of an Optionee's discharge and the damage done to the Company shall be
final.  No decision of the Committee, however, shall affect the finality of the
discharge of such Optionee by the Company or any subsidiary corporation in any
manner.


12.          WRITTEN AGREEMENT


12.1           Each Stock Option granted hereunder shall be embodied in a
written Stock Option Agreement which shall be subject to the terms and
conditions prescribed above and shall be signed by the Optionee and by the
President or any Vice President of the Company, for and in the name and on
behalf of the Company.  Such Stock Option Agreement shall contain such other
provisions as the Committee, in its discretion shall deem advisable.


 
10

--------------------------------------------------------------------------------

 
 

Number of Shares:_____________   Date of
Grant:______________________________________

 
                                                                                                                                                                              
FORM OF STOCK OPTION AGREEMENT


AGREEMENT made this ___ day of  ___________________201 , between  (the
“Optionee”), and Gold Bag, Inc., a Nevada corporation (the “Company”).


1.           Grant of Option


The Company, pursuant to the provisions of the 2011 STOCK & STOCK OPTION
COMPENSATION PLAN (the “Plan”), adopted by the Board of Directors on January __,
2011, the Company hereby grants to the Optionee, subject to the terms and
conditions set forth or incorporated herein, an option to purchase from the
Company all or any part of an aggregate of  shares of its $.001 par value common
stock, as such common stock is now constituted, at the purchase price of $ per
share.  The provisions of the Plan governing the terms and conditions of the
Option granted hereby are incorporated in full herein by reference.


2.           Exercise


The Option evidenced hereby shall be exercisable in whole or in part on or after
_______ and on or before _______________, provided that the cumulative number of
shares of common stock as to which this Option may be exercised (except in the
event of death, retirement, or permanent and total disability, as provided in
paragraph 6.9 of the Plan) shall not exceed the following amounts:
 


 

  Cumulative Number   Prior to Date     of Shares   (Note Inclusive of)  

 
                                                                          
 
 
 
 
The Option evidenced hereby shall be exercisable by the delivery to and receipt
by the Company of (i)  written notice of election to exercise, in the form set
forth in Attachment B hereto, specifying the number of shares to be
purchased;  (ii)  accompanied by payment of the full purchase price thereof in
cash or certified check payable to the order of the Company, or by fully paid
and nonassessable common stock of the Company properly endorsed over to the
Company, or by a combination thereof, and  (iii)  by return of this Stock Option
Agreement for endorsement of exercise by the Company on Schedule I hereof.  In
the event fully paid and nonassessable common stock is submitted as whole or
partial payment for shares to be purchased hereunder, such common stock will be
valued at their Fair Market Value (as defined in the Plan) on the date such
shares received by the Company are applied to payment of the exercise price.


 
11

--------------------------------------------------------------------------------

 
3.           Transferability


The Option evidenced hereby is not assignable or transferable by the Optionee
other than by the Optionee's will or by the laws of descent and distribution, as
provided in paragraph 6.9 of the Plan.  The Option shall be exercisable only by
the Optionee during his lifetime.
 

 
Gold Bag, Inc.
         
 
By:
      Name:       Title:     

 
ATTEST:                                                                       




_______________________________
Secretary


Optionee hereby acknowledges receipt of a copy of the Plan, attached hereto and
accepts this Option subject to each and every term and provision of such
Plan.  Optionee hereby agrees to accept as binding, conclusive and final, all
decisions or interpretations of the of the Board of Directors administering the
Plan on any questions arising under such Plan.  Optionee recognizes that if
Optionee's employment with the Company or any subsidiary thereof shall be
terminated without cause, or by the Optionee, prior to completion or
satisfactory performance by Optionee (except as otherwise provided in paragraph
6 of the Plan) all of the Optionee's rights hereunder shall thereupon terminate;
and that, pursuant to paragraph 6 of the Plan, this Option may not be exercised
while there is outstanding to Optionee any unexercised Stock Option granted to
Optionee before the date of grant of this Option.
 


 

Dated: _____________        
Optionee
               
Print Name
                Address                
Social Security No.

 


 
12

--------------------------------------------------------------------------------

 


ATTACHMENT B


NOTICE OF EXERCISE






To:           Gold Bag, Inc.






(1) The undersigned hereby elects to purchase ________ shares of Common Shares
(the “Common Shares”), of Gold Bag, Inc., a Nevada corporation pursuant to the
terms of the attached Stock Option Agreement, and tenders herewith payment of
the exercise price in full, together with all applicable transfer taxes, if any.
 
(2) Please issue a certificate or certificates representing said shares of
Common Shares in the name of the undersigned or in such other name as is
specified below:
 


_______________________________
(Name)


_______________________________
(Address)
_______________________________








Dated:




______________________________
Signature
 
 
 
13

--------------------------------------------------------------------------------

 



Optionee:__________________________________   Date of
Grant:_______________________________________________________




 
SCHEDULE I






DATE
SHARES PURCHASED
PAYMENT RECEIVED
UNEXERCISED
SHARES
REMAINING
ISSUING
OFFICER
INITIALS
                                                                               
                                                                               
                             

 
 
 

 
14


--------------------------------------------------------------------------------